Citation Nr: 0523890	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who reportedly had active duty 
service from January 1978 to August 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this issue in July 2004.  The 
veteran and his wife testified before a personal hearing at 
the RO in April 2003.  


FINDINGS OF FACT

1.  The low back injuries during service were acute in nature 
and did not result in chronic low back disability. 

2.  Chronic low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is low back disability otherwise related to such service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 
2002, January 2004, and July 2004 RO letters, the June 2002 
rating decision, and the November 2002 statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2002, January 2004, and July 
2004 letters, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the March 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2002, prior to the RO's decision to deny 
the claim in June 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and a VA 
examination.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO requested records from All Saints Episcopal Hospital on 
behalf of the veteran and records received have been made 
part of the record.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran was treated 
for back pain caused by trauma to his back from playing 
basketball in March 1980 and again in November 1981.  Records 
associated with these injuries refer to low back pain, tight 
muscles, and intact neurological.  Subsequent service medical 
records do not document any continuing low back complaints or 
clinical findings.  There is no discharge examination 
contained within the file as the veteran signed a form in 
June 1983 indicating he did not desire a separation medical 
examination.  

The veteran claims that he injured his low back in-service 
and has had pain since that time.  The veteran claims that he 
did not seek medical attention after service until 1991, but 
that he just dealt with the pain.  

Medical treatment records from All Saints Episcopal Hospital 
reflected treatment for low back pain from August 1993 
through October 1993.  Recorded within the medical records is 
the notation that the veteran injured his low back in August 
1993 by lifting a "wet mattress."

VA treatment records reflected treatment for back pain from 
July 2002 to October 2003, including medication.  An October 
2002 X-ray reflected a degenerated L4-5 disc.  An October 
2002 X-ray reflected a normal thoracic spine.  

The veteran underwent a VA examination in August 2004.  The 
examiner reviewed the veteran's previous medical records in 
connection with the examination.  The veteran reported having 
back pain ever since the service.  The veteran explained that 
he also injured his back in 1991 and in 1995.  At the time of 
the examination the veteran was taking Vioxx.  The veteran 
complained of pain in his back that radiates down both his 
legs, more on the right than on the left.  The examiner found 
that the veteran's back examination was essentially normal.  
The veteran had some limitation of motion in his spine on 
exam.  The examiner found that the veteran had subjective 
pain during the straight leg raises of both right and left.  
The examiner found degenerative disc disease of the 
lumbosacral spine with back pain, bilateral leg radiation, 
and severe subjective pain.  The examiner opined that it was 
"less likely than not that the current chronic low back 
disability is related to injury or symptoms during the 
service."  

The Board believes that the August 2004 medical opinion is 
supported by the other evidence of record.  If the inservice 
back injuries in 1980 and 1981 had resulted in chronic 
disability, it would seem reasonable to expect that the 
veteran would have continued to seek treatment.  However, 
subsequent service medical records do not reference any 
continuing back complaints, although the veteran did seek out 
medical attention for other disorders through the remainder 
of his service.  Further, the earliest medical evidence of 
treatment for back pain after service was in August 1993, ten 
years after his discharge.  Based on the evidence, the Board 
finds that the low back injuries during service were acute in 
nature and resolved without leaving chronic disability.  The 
Board also gives significant weight to the VA examiner's 
opinion that the veteran's current back disability was less 
than likely related to his in-service injuries.  The August 
2004 VA examiner had an opportunity to review all the medical 
evidence and examine the veteran.  In sum, the Board finds 
that the preponderance of the evidence is against service 
connection for the veteran's current chronic low back 
disability.     

The Board acknowledges the veteran's statements and testimony 
that he believes that his current back disability is related 
to his in-service back injuries.  However, it is not shown 
that the veteran is competent to render a medical opinion.  
Medical diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 
      

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


